 

Monaker Group, Inc. 8-K [mkgi-8k_101717.htm]

 

Exhibit 10.2

 

[image_002.gif]

 

MARKETING AND CONSULTING AGREEMENT

This Marketing and Consulting Agreement (this “Agreement”) is entered into on
October 16, 2017 by and between Monaker Group, Inc. a Nevada corporation
(“MKGI”), and Exponential, Inc., a Wyoming corporation (“XPO”).

A.       

XPO has a background in software development, online marketing, advertising,
public relations and lead generation, and is willing to provide services to MKGI
based on this background.

B.       

MKGI desires to have services provided by XPO.

Therefore, the parties agree as follows:

1.       

DESCRIPTION OF SERVICES.

a.       

The Services. Beginning on or around October 16, 2017, XPO will provide the
following services (collectively, the “Services”):

i.       

Software Development. XPO shall develop a white label version of its e-commerce
platform dubbed “XPO2” on behalf of MKGI. Said platform shall carry the name
“NextTripRewards” (or similar) and will be hosted under the domain name
NextTripRewards.com (NTR) or similar. Additionally, XPO shall build the API
interface that connects all current and future XPO platforms developed on behalf
of third-party clients to MKGI's NextTrip booking engine. Said platform and API
shall delivered within 30 calendar days from the date of signature of this
Agreement.

ii.       

Platform Maintenance. XPO shall maintain NTR on behalf of MKGI and manage all
merchant relationships, products and services sold on the platform, as well as
the reporting and accounting of all transactions to MKGI.

iii.       

Payment for Transactions. XPO shall remit payment for MKGI's share of affiliate
transactions within 30 days of receipt of such payments from the various
merchants present on the platform.

 

1  

 

 

iv.

Promotion of MKGI. XPO shall make every effort to promote MKGI (the Company) as
well as MKGI's products and services via the e-commerce platform and the
platform's “Daily Deals” email application.

a. Reporting. XPO shall deliver detailed campaign activity reports to MKGI, as
follows:

Monthly Reports. Monthly activity reports for all other marketing efforts such
as NTR and other.

v.       

Exclusivity. XPO shall grant MKGI exclusivity as the sole ALR (alternative
lodging rentals) provider on its XPO2 platforms.

vi.       

ASO (AppStore Optimization). XPO shall manage the ASO campaign for the
NextTrip's mobile applications currently hosted on the Android Playstore and in
the iOS AppStore. The total gross amount of travel bookings resulting from these
marketing efforts shall count towards the performance quota outlined in 3.c.
Below (Commission Compensation).

b.       

Disclosure Materials Approval. XPO agrees that any and all disclosure materials
used to provide the Services (collectively the “Disclosure Materials”) will be
prepared solely from materials publicly available and will be subject to the
prior review and reasonable approval of MKGI. XPO shall submit a final draft of
any Disclosure Material to the attention of MKGI’s investor relations
representative as soon as practicable prior to the anticipated date of
distribution of such Disclosure Material. MKGI will use reasonable efforts to
notify XPO of its acceptance or rejection of each Disclosure Material, provided,
however that if MKGI does not contact XPO prior to the proposed date of
distribution of the Disclosure Material, such Disclosure Material will be deemed
rejected and may not be used, published or disseminated by XPO in any way.

2.       

PERFORMANCE OF SERVICES.

a.       

Implementation Strategies. XPO shall implement plans and strategies that help
client create awareness of its products or services among the worldwide
financial community.

b.       

Marketing Strategy. XPO shall interact with MKGI management and its investor
relations teams to determine the marketing strategy.

c.       

Branding. XPO shall work with the MKGI public relations team to review branding,
positioning of MKGI’s marketing material to insure that said material have a
positive impact on the target market.

d.       

Manner of Services. The manner in which the Services are to be performed and the
specific hours to be worked by XPO shall be determined by XPO. MKGI will rely on
XPO to work as many hours as may be reasonably necessary to fulfill MKGI’s
obligations under this Agreement. XPO agrees that the Services will be rendered
in a “workmanlike manner,” consistent with the manner of performance by other
consultants providing the same or similar services as being rendered hereunder.

3.       

PAYMENT. Subject to satisfactory performance of XPO as described and defined in
Sections 1, 2, 7 and 9-13, MKGI will remit a one-time cash fee to XPO for the
Services described as follows:

a.       

Cash Compensation. A one-time cash fee of US$15,000 to help cover the costs
associated with the integration of MKGI's NextTrip (NT) platform into the XPO
white label e-commerce platform. This cash fee shall be paid to XPO as follows:

- $7500 upon signature of this Agreement.

- $7500 upon successful delivery of the platform.

2  

 

 

Additionally, MKGI may elect, at its sole discretion, to hire XPO for additional
software development services beyond the scope of this agreement. The rate for
such services shall be set at $55 per hour.

b.       

Equity Compensation. 150,000 shares of restricted common stock of MKGI (the
“Shares”) in compensation for the delivery, maintenance and optimization of the
XPO white label platform as well as other services described under paragraph 1.
Said shares shall be issued upon signature of this agreement.

c.       

Commission Compensation. An additional, commission based cash compensation shall
be due to XPO as long as the criteria outlined below is met during the course of
this agreement:

- from $0 to $2 million in sales generated via NT, no additional cash
compensation shall be due.

- any amount over $2 million in sales generated via NT shall be commissionable
at a flat rate of 5% on all gross travel bookings.

The Commission Compensation shall be tracked and calculated via NT on a calendar
month basis and due to XPO within 30 days after a billing statement has been
issued to MKGI. The calculation of the Commission Compensation shall include any
and all sales volume generated via the consumer-facing mobile applications and
marketed via ASO as outlined under article 1.a.vi.

All shares to be issued under this Agreement shall be issued to Exponential,
Inc.

d.       

Extension Compensation. The initial term of three years of this Agreement can be
extended based on mutual written agreement executed by both parties prior to the
expiration of the initial term of this Agreement.

4.       

SUPPORT SERVICES. At the request of XPO, MKGI will make reasonable efforts to
facilitate XPO to perform the duties as described in Section 1 and 2.

5.       

NEW PROJECT APPROVAL. XPO and MKGI recognize that XPO’s Services will include
working on various projects for MKGI. XPO shall obtain the approval of MKGI
prior to the commencement of a new project.

6.       

TERM/TERMINATION. This Agreement shall be valid for an initial term of three
years commencing on October 16, 2017 and ending on October 15, 2020, and can be
extended upon mutual agreement of the parties as provided in Section 3(c).

7.       

REPRESENTATIONS AND WARRANTIES OF XPO. XPO hereby represents and warrants to
MKGI as follows:

a.       

Authorization. This Agreement, when executed and delivered by XPO, will
constitute a valid and legally binding obligation of XPO, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws of general application
relating to or affecting enforcement of creditors’ rights.

b.       

Organization of XPO. XPO is a corporation duly organized, validly existing and
in good standing under the laws of the state of Wyoming, USA.

c.       

Accredited Investor. XPO is an “accredited investor” as defined in Rule 501(a)
of Regulation D promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Act”).

d.       

Experience. XPO has substantial experience in evaluating and investing in
non-public transactions of securities in companies similar to MKGI so that it is
capable of evaluating the merits and risks of its investment in MKGI and has the
capacity to protect its own interests.

 

3  

 

 

e.       

Investment. XPO is acquiring the Shares for investment for XPO’s own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any “distribution” thereof for purposes of the Act. XPO understands that
the Shares have not been, and will not be, registered under the Act by reason of
a specific exemption from the registration provisions of the Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such XPO’s representations as
expressed herein.

f.       

Rule 144. XPO acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. XPO is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of shares purchased in a
non-public transaction subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the Shares,
the availability of certain current public information about MKGI, the resale
occurring not less than six months after full consideration for the securities
has been paid or given, the sale being effected through a “broker transaction”
or in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations.

g.       

Access to Data. XPO has had access to the most recent annual report on Form 10-K
filed by MKGI with the SEC, and each interim report filed thereafter with the
SEC, has had an opportunity to discuss MKGI’s business, management and financial
affairs with MKGI’s management, and has also had an opportunity to ask questions
of MKGI’s officers, which questions were answered to its satisfaction.

h.       

Statutory Disqualification. Neither XPO nor any of its officers, directors,
controlling persons, employees, representatives, agents, affiliates, or any
other person providing Services to MKGI for or on behalf of XPO hereunder is or
shall be during the term of this Agreement subject to statutory disqualification
as defined in Section 3(a)(39) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or Rule 506(d) under the Act.

i.       

Legends. XPO understands that each share certificate evidencing the Shares
issued hereunder shall be endorsed with substantially the following legends:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND
MAY NOT BE SOLD OR TRANSFERRED UNLESS COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACTS HAS BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION
FROM SUCH REGISTRATION PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

8.       

REPRESENTATIONS AND WARRANTIES OF MKGI. MKGI hereby represents and warrants to
XPO as follows:

a.       

Authorization. This Agreement, when executed and delivered by MKGI, will
constitute a valid and legally binding obligation of MKGI, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws of general application
relating to or affecting enforcement of creditors’ rights.

b.       

Issuance of the Shares. The Shares have been duly authorized and, when earned in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all of all liens, encumbrances, interests and
restrictions, except for restrictions on transfer imposed by applicable
securities laws.

 

4  

 

 

9.       

CONSULTANT NOT A BROKER-DEALER/ PROHIBITION FROM PARTICIPATION IN THE SALE OF
SECURITIES. MKGI acknowledges that XPO is not licensed as a broker-dealer under
applicable federal and state securities laws. Consequently, none of the Services
hereunder are intended to be those of a broker-dealer. Pursuant to Rule 3a4-1 of
the Exchange Act, XPO agrees not to perform, and MKGI expressly prohibits XPO
from performing the following services: (a) making any sales of MKGI securities;
(b) discussing the price of any MKGI securities; (c) delivering any offering
materials for MKGI securities; (d) discussing the terms, rights or
characteristics of any WMTC securities; and (e) discussing any investment in the
business or securities of WMTC, except to direct any inquiries regarding the
foregoing to authorized representatives of MKGI. XPO hereby represents and
warrants to MKGI that XPO is not an associated person of a broker or dealer as
defined in Rule 3a4-1 of the Exchange Act. At no time shall XPO provide services
which would require XPO to be registered or licensed with any federal or state
regulatory body or self-regulating agency.

10.       

CONFIDENTIAL INFORMATION. XPO recognizes and acknowledges that certain
information, including, but not limited to, information pertaining to the
financial condition of MKGI, its systems, methods of doing business, agreements
with customers or suppliers, or other aspects of the business of MKGI or which
are sufficiently secret to derive economic value from not being disclosed
(hereinafter “Confidential Information”) may be made available or otherwise come
into the possession of XPO by reason of this engagement with MKGI. Accordingly,
XPO agrees that neither it nor any agent, employee, or representative will
(either during or after the term of this Agreement) disclose any Confidential
Information to any person, firm, corporation, association, or other entity for
any reason or purpose whatsoever or make use to its or their personal advantage
or to the advantage of any third party, of any Confidential Information, without
the prior written consent of MKGI. The parties hereto agree that the provisions
of this Section shall not apply with respect to any information that XPO can
document (i) is or becomes (through no improper action or inaction by XPO or any
affiliate, agent, consultant or employee) generally available to the public, or
(ii) was in its possession or known by it without any limitation on use or
disclosure prior to the Effective Date. XPO shall, upon termination of this
engagement, return to MKGI, and shall cause his agents, employees, and
representatives to return to MKGI, all documents which reflect Confidential
Information (including copies thereof). Notwithstanding anything heretofore
stated in this paragraph, XPO’s obligations under this Agreement shall not,
after termination of XPO’s engagement with MKGI, apply to information which has
become generally available to the public without any action or omission of XPO
(except that any Confidential Information which is disclosed to any third party
by an employee or representative of MKGI who is authorized to make such
disclosure shall be deemed to remain confidential and protectable under this
provision).

11.       

TRADING PRACTICES. So long as XPO is in possession of any material non-public
information of MKGI, XPO shall not, directly or indirectly engage in the
purchase or sale the common stock of MKGI. During the Term of this Agreement,
and for a period of one year after the termination of this Agreement, XPO shall
not, directly or indirectly, engage in any short selling activities of the
common stock of MKGI.

12.       

INDEPENDENT CONTRACTOR. XPO agrees that in performing this Agreement, it is
acting as an independent contractor and not as an employee, representative, or
agent of MKGI and shall provide all facilities and equipment necessary to
fulfill its obligations hereunder. As an independent contractor, XPO shall make
no representation as an agent or employee of MKGI, shall have no authority to
bind MKGI or incur other obligations on behalf of MKGI, and shall not be
eligible for any benefits which MKGI may provide to its employees. Likewise,
MKGI shall have no authority to bind or incur obligations on behalf of XPO. All
persons hired or retained by XPO to perform this Agreement, including, but not
limited to, its employees, representatives, and agents, shall be employees or
contractors of XPO and shall not be construed as employees or agents of MKGI in
any respect. XPO shall be responsible for all taxes, insurance and other costs
and payments legally required to be withheld or provided in connection with
XPO’s performance of this Agreement, including without limitation, all
withholding taxes, worker’s compensation insurance, and similar costs. XPO shall
abide by all laws, rules, and regulations pertaining to the Services to be
provided hereunder.

13.       

EMPLOYEES. XPO’s employees, if any, who perform services for MKGI under this
Agreement shall also be bound by the provisions of this Agreement.

 

5  

 

 

14.       

MISCELLANEOUS.

a.       

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given pursuant to this Agreement must be in writing (including
electronic format) and will be deemed by the parties to have been received (i)
upon delivery in person (including by reputable express courier service) at the
address set forth below; (ii) upon delivery by facsimile (as verified by a
printout showing satisfactory transmission) at the facsimile number designated
below (if sent on a business day during normal business hours where such notice
is to be received and if not, on the first business day following such delivery
where such notice is to be received); (iii) upon delivery by electronic mail (as
verified by a printout showing satisfactory transmission) at the electronic mail
address set forth below (if sent on a business day during normal business hours
where such notice is to be received and if not, on the first business day
following such delivery where such notice is to be received); or (iv) upon three
business days after mailing with the United States Postal Service if mailed from
and to a location within the continental United States by registered or
certified mail, return receipt requested, addressed to the address set forth
below. Any party hereto may from time to time change its physical or electronic
address or facsimile number for notices by giving notice of such changed address
or number to the other party in accordance with this section.

 

  If to MKGI at: Monaker Group, Inc.     2690 Weston Road     Suite 200    
Weston, FL 33331     Attention: William Kerby     Email Address:
bkerby@monakergroup.com         If to XPO at: Exponential, Inc,     20024
Merridy Street     Chatsworth, CA 91311     Attention: Dom Einhorn     Email
Address: dom@xpo2.org

 

b.       

Entire Agreement. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

c.       

Amendment. This Agreement may be modified or amended if the amendment is made in
writing and is signed by both parties.

d.       

Severability. If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

e.       

Waiver of Contractual Right. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

f.       

Applicable Law. This Agreement and the rights and duties of the parties hereto
shall be construed and determined in accordance with the laws of the State of
Wyoming (without giving effect to any choice or conflict of law provisions).

 

6  

 

 

g.       

Arbitration. Any controversies or disputes arising out of or relating to this
Agreement shall be resolved by binding arbitration in accordance with the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The parties shall select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this Agreement. In
the event the parties are unable to agree to such a selection, each party will
select an arbitrator and the two arbitrators in turn shall select a third
arbitrator, all three of whom shall preside jointly over the matter. The
arbitration shall take place at a location that is reasonably centrally located
between the parties, or otherwise mutually agreed upon by the parties. All
documents, materials, and information in the possession of each party that are
in any way relevant to the dispute shall be made available to the other party
for review and copying no later than 30 days after the notice of arbitration is
served. The arbitrator(s) shall not have the authority to modify any provision
of this Agreement or to award punitive damages. The arbitrator(s) shall have the
power to issue mandatory orders and restraint orders in connection with the
arbitration. The decision rendered by the arbitrator(s) shall be final and
binding on the parties, and judgment may be entered in conformity with the
decision in any court having jurisdiction. The agreement to arbitration shall be
specifically enforceable under the prevailing arbitration law. During the
continuance of any arbitration proceeding, the parties shall continue to perform
their respective obligations under this Agreement. The arbitrators shall award
to the prevailing party, if any, as determined by the arbitrators, all of its
costs and fees. “Costs and fees” mean all reasonable pre-award expenses of the
arbitration, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees, and attorneys’ fees.

h.       

Full Knowledge. By their signatures, the parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of counsel, or has been advised to obtain
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement. To the extent that a party elects not to consult
with such counsel, the party hereby waives any defense to inadequate
representation by counsel.

i.       

Exhibits. Each of the exhibits referenced in this Agreement is annexed hereto
and is incorporated herein by this reference and expressly made a part hereof.

j.       

Effect of Headings. The subject headings of the sections and subsections of this
Agreement are included for convenience only and will not affect the construction
of any of its provisions.

k.       

Survival of Covenants, Etc. All covenants, representations and warranties made
herein shall survive the making of this Agreement and shall continue in full
force and effect until the obligations of this Agreement have been fully
satisfied.

l.       

Successors and Assigns. This Agreement shall be binding upon the parties and
their successors and assigns and shall inure to the benefit of the other parties
and successors and assigns.

m.       

Drafting. This Agreement was drafted with the joint participation of the parties
and/or their legal counsel. Any ambiguity contained in this Agreement shall not
be construed against any party as the draftsman, but this Agreement shall be
construed in accordance with its fair meaning.

n.       

Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or
electronically.

7  

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Monaker Group, Inc.

 

 

 

By:      /s/ William Kerby     William Kerby, CEO  

 

 

 

Exponential, Inc.

 

 

 

By:      /s/ Dom Einhorn     Dom Einhorn, Founder.  

 



8  

 